DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.        Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of 
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 as an example, we recognize that the limitations “classifies the first measured values of the plurality of devices into normal first measured values and outlier first measured values using a predetermined multivariable analysis method, classifies the second measured values of the plurality of devices into normal second measured values and outlier second measured values using the multivariable analysis method and determines a device having the outlier first measured values and the normal second measured values in the present time, to be a malfunctioning device, among the plurality of devices” as abstract ideas as they are directed to usage of mathematical concept. Similar rejections are made for other independent and dependent claims. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as 
          In Step 2A, Prong two, the claims additionally recite “obtains first measured values from each one device of the plurality of devices in a present time interval of a predetermined time length, the first measured values of said each of the plurality of devices the one device including at least one input value to said each of the plurality of devices the one device and at least one output value from said each of the plurality of devices the one device, and obtains second measured values from each one device of the plurality of devices in the present time interval, the second measured values of said each of the plurality of devices the one device including the at least one input value to said each of the plurality of devices the one device and not including any output value from said each of the plurality of devices,” “a first classification circuit, a second classification circuit, a determination circuit, “a receiver circuit,” “sensors” “motor device,” and “battery cells” but said limitations are merely directed to insignificant data collection activity, recited at high level of generality and general purpose computer for processing the collected data using the abstract idea. The claims further do not improve the functioning of any circuit, sensors, etc. In summary, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 

In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shumpert, US-PGPUB 2016/0342903 (hereinafter Shumpert) in views of Kaita et al., US-PGPUB 2009/0130538 (hereinafter Kaita) and Muramatsu et al., US-PGPUB 2005/0222822 (hereinafter Muramatsu)

          Regarding Claims 1 and 6. Shumpert discloses a malfunction detection apparatus for detecting a malfunctioning device among a plurality of devices (Paragraph [0023], failing machines; Paragraph [0034], plurality of sensors associated with machines), comprising:

a first classification circuit that obtains first measured values from each one device of the plurality of devices in a present time interval of a predetermined time length Paragraph [0034], dynamically receiving data from the sensors; Paragraph [0128], sampling interval T), the first measured values of the one device including at least one input value to the one device, and at least one output value from the one device (Paragraph [0034], obvious that machines have sensors for measuring the inputs and outputs to and from the devices), and classifies the first measured values of the plurality of devices into normal first measured values and outlier first measured values using a predetermined multivariable analysis method (Paragraph [0055]-[0056], classified as the data arrives; Paragraph [0006]; [0071]; [0080]; Figs. 6-8)

a second classification circuit that obtains second measured values from each one device of the plurality of devices in the present time interval (Paragraph [0128], sampling interval T), the second measured values of the one device including at least one input value to the one device (Paragraph [0034], obvious that machines have sensors for measuring the inputs to the devices, and classifies the second measured values of the plurality of devices into normal second measured values and outlier second measured values using the multivariable analysis method (Paragraph [0055]-[0056], second measured values after the first measured values in different time frame, as the measured values continue to arrive; Paragraph [0006]; [0071]; [0080]; Figs. 6-8)

Shumpert does not explicitly disclose measured values of the one device including at least one input value to the one device, and at least one output value from the one device, and the second measured values of the one device including at least one input 

Kaita discloses measured values of the one device including at least one input value to the one device, and at least one output value from the one device, and the second measured values of the one device including at least one input value to the one device (Fig. 2-4; Paragraph [0058])

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to apply Shumpert’s method in Kaita and have measured values of the one device include at least one input value to the one device, and at least one output value from the one device, and the second measured values of the one device include at least one input value to the one device, so as to accurately determine the device’s failure.

Shumpert further discloses alerting when anomaly is detected (Paragraph [0023], failing machines; Paragraph [0028], predicted anomaly; Paragraph [0077], changing conditions over time)

The modified Shumpert does not disclose determining a device having the outlier first measured values and the normal second measured values in the present time interval, to be a malfunctioning device, among the plurality of devices

Paragraph [0077[-0078], thus for one instance where the first measured values result in normal or FC=-1, followed by the second measured values result in out of range or FC=+2, with the cumulative value is not less than 1)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Muramatsu in the modified Shumpert and determine a device having the outlier first measured values and the normal second measured values in the present time interval, to be a malfunctioning device, among the plurality of devices with accuracy.

          Regarding Claim 3. Shumpert discloses a receiver circuit that receives the output values from the plurality of devices, from a plurality of first sensors measuring the output values from the plurality of devices, and receives the input values to the plurality of devices, from a plurality of second sensors measuring the input values to the plurality of devices (Fig. 5, 500)

          Regarding Claim 4: Schumpert discloses the first classification circuit obtains the first measured values from each one device of the plurality of devices, and classifies the first measured values of the plurality of devices into normal first measured values and outlier first measured values, repeatedly every time interval of a predetermined time Figs. 6-8; Paragraph [0071]), wherein the second classification circuit obtains the second measured values from each one device of the plurality of devices, and classifies the second measured values of the plurality of devices into normal second measured values and outlier second measured values, repeatedly every time interval of the predetermined time length (Paragraph [0055]-[0056]; Paragraph [0006]; [0071]; [0080]; Figs. 6-8)

The modified Shumpert does not disclose determining a device having the outlier first measured values and the normal second measured values over a plurality of successive time intervals, to be a malfunctioning device.

Muramatsu discloses determining a device having the outlier first measured values and the normal second measured values, to be a malfunctioning device, among the plurality of devices (Paragraphs [0071]-[0072]; [0077]-0078], thus for one instance where the first measured values result in normal or FC=-1, followed by the second measured values result in out of range or FC=+2, with the cumulative value is not less than 1)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Muramatsu in the modified Shumpert and determine a device having the outlier first measured values and the normal second measured values over a plurality of successive time intervals, to be a malfunctioning device, with accuracy.

Regarding Claim 7. Kaita discloses detecting secondary battery failure, which includes a plurality of secondary battery cell, wherein each one first sensor of the plurality of first sensors measures at least one of a terminal voltage and a temperature of a secondary battery cell, and wherein each one second sensor of the plurality of second sensors measures at least one of a charging current, a charged percentage, and an air temperature of a secondary battery cell (Fig. 2-4; Paragraph [0058])

          Regarding Claim 8. Shumpert discloses each one device of the plurality of devices is a motor device (Paragraph [0003]; Paragraph [0025]), wherein each one first sensor of the plurality of first sensors measures at least one of a rotational speed, operation sound, vibration, and a temperature of a motor device, and wherein each one second sensor of the plurality of second sensors measures at least one of an input current, an input voltage, and an air temperature of a motor device (Paragraph [0053]; Figs. 6-8)

6.          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shumpert, US-PGPUB 2016/0342903 in view of Applicant Admitted Prior Art, US-PGPUB 2019/0011506 (hereinafter AAPA)

          Regarding Claim 2 Shumpert does not disclose the multivariable analysis method is a multivariable analysis method using a one class nu-support vector machine.

Paragraph [0029])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of AAPA in Shumpert and use the well-known one class nu-support vector machine, so as to rapidly determine the malfunctioning of any of the machines.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shumpert, US-PGPUB 2016/0342903 in view of Ayer et al., US-PGPUB 2016/0255153 (hereinafter Ayer)

          Regarding Claim 5. The modified Shumpert does not disclose an interface that receives a storage medium which is removable, wherein the input values to the plurality of devices and the output values from the plurality of devices are read from the storage medium.

Ayers discloses interface that receives a storage medium which is removable, wherein the input values to the plurality of devices and the output values from the plurality of devices are read from the storage medium (Paragraph [0051]; [0053]; [0056])

          At the time of the invention filed, it would have been obvious to use the teaching of Ayers in the modified Shumpert and have an interface that receives a storage .

Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
In response, the Examiner respectfully disagrees. Foremost, Shumpert discloses measuring in a present time interval of predetermined time length (Paragraph [0128], sampling interval T). Having said that, the limitation “present time interval of a predetermined time length” is a broad term. Note that the claim (or the original disclosure) do not specify what the present time is or “predetermined time length” are. According to the Oxford’s dictionary, the present-time is defined as “relating to the current period time (and gives an example of “the story takes place in present-time Britain”). According to the Free Dictionary, the present time is defined as “the circumstance and ideas of the present age: “in modern times like these”. Thus, due to the broadness of the limitation “present time interval of predetermined length,” and the lack of any restriction or guideline placed on said limitation in the original disclosure. said limitation can be interpreted under BRI as any event occurring in a predetermined time length in modern times (which would include past values). Note that since the claim recite “time length”, said length would include data that are currently being collected, data that has collected and data that will be collected, all in the predetermined time 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865